Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wiersch (Reg. No. 55996) on 2/18/22.

The application has been amended as follows: 
1. (Currently Amended) A testing apparatus for directional simulation of dynamic collision between a deep-sea shell structure and seabed, comprising: 
a closed steel tank sink, a launching device, a high-pressure water pump device, a high-speed camera, a sensor system, and a data collection and control system; 
wherein the steel tank sink is arranged in a geotechnical centrifuge, the high-pressure water pump device pumps water into the steel tank sink through a water injecting pipe, a pressure gauge and a flowmeter are installed on the water injecting pipe, and soil is laid in the steel tank sink; 
the launching device comprises: 
housing for the launching device, a catapult, a glass-fiber rope, an electric spool and a titanium alloy capsule-type shell structure; 
the guide rod has an end connected to a bottom surface of the steel tank sink through a universal rotating  connector, and another end connected to the fixing housing for the launching device; 
the electric spool is fixed to the guide rod, the shell structure is arranged around the guide rod and connected to the electric spool through the glass-fiber rope, the steel tank sink is provided with an observation window, the high-speed camera is configured to capture, through the observation window, and record a movement trajectory of the shell structure during an experiment, the sensor system is configured to detect data to be detected in the testing apparatus and wirelessly transmit the data to the data collection and control system, and the data collection and control system is configured to process and analyze the data.
2. (Original) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 1, wherein the steel tank sink has an opening where a fixing flange disk for the sink is provided, and a top cover for the sink and the fixing flange disk for the sink are tightly pressed by a high-strength bolt.
3. (Currently Amended) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 1, wherein the soil at a bottom of the steel tank sink is selected from sand, rock or clay, 
4. (Currently Amended) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 1, wherein the sensor system comprises a triaxial acceleration sensor, a strain rosette, and an inclinometer that are arranged on the shell structure, and an acceleration sensor and a bending element that are arranged in the soil.
5. (Currently Amended) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 4, wherein the triaxial acceleration sensor is arranged at a front top portion of the shell structure and is configured to continuously collect motion acceleration measurements of the shell structure in real time during a testing process.
6. (Original) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 4, wherein four strain rosettes are axis-symmetrically arranged on an axial direction of the shell structure, and each of the four strain rosettes comprises three strain gauges sequentially arranged in a fan shape at a 45-degree angle.
7. (Original) The testing apparatus for directional simulation of dynamic collision between the deep-sea shell structure and seabed according to claim 1, wherein a 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
KR 20170115371 A (hereinafter “You”) is considered the closest prior art of record. You teaches the concept of propelling, via a launching device 310, 400 a test vessel 320 in a water tank along a guide rod 400 toward a shock absorber 410, and a sensor system (i.e. a load cell described in the background-art section of You) for measuring a resistance force when performing a towing experiment with the test vessel. Upon comparison with claim 1, You does not teach a closed steel tank sink, a high-pressure water pump device, a high-speed camera, and a data collection and control system; wherein the steel tank sink is arranged in a geotechnical centrifuge, the high-pressure water pump device is led into the steel tank sink through a water injecting pipe, a pressure gauge and a flowmeter are installed on the water injecting pipe, and soil is laid in the steel tank sink; the launching device comprises: a fixing groove for the launching device, a catapult, a glass-fiber rope, an electric spool and a titanium alloy capsule-type shell structure; the guide rod has an end connected to a bottom surface of the steel tank sink through a universal rotating shaft, and another end connected to the fixing groove for the launching device; the electric spool is fixed to the guide rod, the shell structure is arranged around the guide rod and connected to the electric spool through the glass-fiber rope, the steel tank sink is provided with an observation window, the high-speed camera is configured to capture, through the observation window, and record a movement trajectory of the shell structure during an experiment, the sensor 
It would not have been obvious to modify You to have at least the features of: a closed steel tank sink, a high-pressure water pump device, and a high-speed camera; wherein the steel tank sink is arranged in a geotechnical centrifuge, the high-pressure water pump device is led into the steel tank sink through a water injecting pipe, a pressure gauge and a flowmeter are installed on the water injecting pipe, and soil is laid in the steel tank sink; the launching device comprising: a fixing groove for the launching device, a catapult, a glass-fiber rope, an electric spool and a titanium alloy capsule-type shell structure; the guide rod has an end connected to a bottom surface of the steel tank sink through a universal rotating shaft, and another end connected to the fixing groove for the launching device; the electric spool is fixed to the guide rod, the shell structure is arranged around the guide rod and connected to the electric spool through the glass-fiber rope, the high-speed camera is configured to capture and record a movement trajectory of the shell structure during an experiment. 
You’s apparatus is meant to simulate a boat 320 being propelled on the surface of water in a large tank, meaning there would be no reason to seal the tank and pump it with water to a high pressure, as the test vessel is not meant to be submerged and doing so would damage expensive electronics on the test vessel (as discussed in the background of You). Furthermore, there would be no reason to place soil in the bottom of the tank, and towing tanks are too large to place in a geotechnical centrifuge (You’s background teaches that a large tank can reach several hundred meters in length). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20170115371 A is considered the closest prior art of record, as detailed above
CN 106092416 A teaches the concept of a test tank with soil at its bottom, but the tank is for testing an anchor buried in the soil
CN 108458848 A teaches a landslide surge impact simulation test for an underwater pipeline
CN 108088640 A teaches a drop test of a shell structure (i.e. chemical barrel) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                 

/JILL E CULLER/Primary Examiner, Art Unit 2853